12 N.Y.3d 738 (2009)
LILLIAN ARIAS, Appellant,
v.
NEW YORK CITY HEALTH AND HOSPITALS CORPORATION (KINGS COUNTY HOSPITAL CENTER), Respondent.
Court of Appeals of New York.
Submitted December 22, 2008.
Decided February 17, 2009.
Motion, insofar as it seeks leave to appeal from the April 2008 Appellate Division order, dismissed as untimely (see CPLR 5513 [b]); motion, insofar as it seeks leave to appeal from the October 2008 Supreme Court judgment, dismissed upon the ground that it is not a final judgment within the meaning of CPLR 5602 (a) (1) (ii) to bring up for review the April 2008 Appellate Division order that finally determined a separate special proceeding (see Karger, Powers of the New York Court of Appeals § 5:28, at 187-188 [3d ed rev]).